DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
1. The arguments filed 08/26/22 in Response after Final Action have been found to be persuasive.
2. Claims 1, 4-14, 16, 19-29 are allowed.

Allowable Subject Matter
4. Claims 1, 4-14, 16, 19-29 are allowed.
The following is an examiner's statement of reasons for allowance:
The instant application is directed to an apparatus and method for using timers to handle out-of-order packets efficiently.
Prior art was found for the claims as follows:
• Kapoor (US Patent 5,648,970)
• Beming (EP 1382150 B1)
• Agarwal (Pub. No. US 2016/0234127)
• Yu (Pub. No. US 2021/0194639 A1)

Examiner finds Applicant’s representative’s argument persuasive that neither Agarwal, that would be the closest prior art, nor the other cited references, specifically teach at least the feature of “set a time period over which the timer is activated responsively to the out-of-order data packet being flagged as being rerouted to a time value which is different than if the out-of-order packet was not flagged as being rerouted,” as recited in amended independent claim 1.  The other independent claim 16 recites a substantially similar limitation as the above limitation recited in independent claim 1.
The dependent claims further limit the independent claims and are considered
allowable on the same basis as the respective independent claims as well as for the further limitations set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412